DETAILED ACTION
This office action is in response to the communication received on 12/14/2021 concerning application no. 16/162,840 filed on 10/17/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see paragraph spanning pages 4 and 5, filed 12/14/2021, with respect to the 35 USC 112(a) rejection have been fully considered and are persuasive.  Applicant’s statement that “the “volume data” is being acquired, and that the claims do not recite control or manipulation of the imaging modality from which the volume data are being acquired” is noted.  The 35 USC 112(a) rejection has been withdrawn.
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. Applicant argues that “one of ordinary skill would not have been motivated to combine Pan and Morimoto having different aims.”  
In response to applicant's argument that Morimoto is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Pan and Morimoto are seen to .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 6,464,641, herein Pan) in view of Morimoto et al. (US 5,806,521, herein Morimoto).
With regard to claim 1, Pan discloses an ultrasonic diagnostic apparatus comprising: an ultrasonic probe, containing transducer 2, configured to perform ultrasonic scanning of a subject and receive reflected waves from the subject; and an image processor, 24 or 14, configured to generated blood flow information in accordance with the reflected waves, blood flow is examined, and cause a position marker, 66, indicating a collection range, between 34 & 36, on the scan cross-section for collecting the blood flow information and an angle marker, 28, 
Pan fails to disclose an image processor configured to acquire volume data of the subject photographed by a medical diagnostic imaging apparatus other than the ultrasonic diagnostic apparatus, acquire a correspondence relation to convert coordinates of a scan cross-section of the ultrasonic probe and coordinates of the volume data or that the angle marker is displayed at least on a corresponding position on a cross-section image of the corresponding cross-section in accordance with the correspondence relation.
Morimoto teaches an image processor configured to acquire volume data of the subject photographed by a medical diagnostic imaging apparatus other than the ultrasonic diagnostic apparatus and acquire a correspondence relation to convert coordinates of a scan cross-section of the ultrasonic probe and coordinates of the volume data, register ultrasound data with corresponding CT data (Col. 1, ll. 28 – 41; Col. 24, l. 64 – Col. 25, l. 38).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of having an image processor configured to acquire volume data of the subject photographed by a medical diagnostic imaging apparatus other than the ultrasonic diagnostic apparatus and acquire a correspondence relation to convert coordinates of a scan cross-section of the ultrasonic probe and coordinates of the volume data.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Pan to include an image processor configured to acquire volume data of the subject photographed by a medical diagnostic imaging apparatus other than the ultrasonic diagnostic apparatus and acquire a correspondence relation to convert coordinates of a scan 
If it can be argued that the position marker and the angle marker are not displayed by the image processor, one of ordinary skill before the effective filing date of the claimed invention would have found it obvious to display the position marker and angle marker, since such a display would allow for verification of proper operation of the algorithm, such a change only involving routine skill in the art and being reasonably predictable.
Further regarding claim 1, Pan in view of Morimoto discloses that the angle marker, 28 (Pan: Fig. 5), is displayed at least on a corresponding position on a cross-section image of the corresponding cross-section in accordance with the correspondence relation, image data is registered (Morimoto: Col. 15, ll. 40 – 45; Col. 24, l. 64 – Col. 25, l. 38).
	Regarding claim 2, Pan in view of Morimoto discloses all of those limitations as identified in the rejection of claim 1 above and further discloses a marker, any pixel or image element within the B-mode image 32 (Pan: Fig. 1; Col. 6, ll. 1 – 10), indicating a position of the scan cross-section to be displayed at least on a corresponding position on a cross-section image of the corresponding cross- section in accordance with the correspondence relation, image data is registered (Morimoto: Col. 15, ll. 40 – 45; Col. 24, l. 64 – Col. 25, l. 38).  Morimoto relies on an “iterative closest point” algorithm to register the ultrasound and CT images.  The pixels in the B-mode image are seen to be markers indicating the position of the ultrasound image with respect to the CT image of Morimoto when combined.
claim 3, Pan in view of Morimoto discloses all of those limitations as identified in the rejection of claim 1 above and further discloses the angle marker, 28, being used for making angle correction to the blood flow information to be displayed (Pan: Figs. 5 – 7; Col. 6, ll. 11 – Col. 8, l. 3) at least on a corresponding position on a volume rendering image generated from the volume data in accordance with the correspondence relation, image data is registered (Morimoto: Col. 15, ll. 40 – 45; Col. 24, l. 64 – Col. 25, l. 38).
Regarding claim 4, Pan in view of Morimoto discloses all of those limitations as identified in the rejection of claim 1 above and further discloses a marker, any pixel or image element within the B-mode image 32 (Pan: Fig. 1; Col. 6, ll. 1 – 10), indicating a position of the scan cross-section to be displayed at least on a corresponding position on a volume rendering image generated from the volume data in accordance with the correspondence relation, image data is registered (Morimoto: Col. 15, ll. 40 – 45; Col. 24, l. 64 – Col. 25, l. 38).  Morimoto relies on an “iterative closest point” algorithm to register the ultrasound and CT images.  The pixels in the B-mode image are seen to be markers indicating the position of the ultrasound image with respect to the CT image of Morimoto, the CT image considered to be equivalent to the claimed volume data and the registered image of Morimoto considered to be equivalent to the claimed volume rendering image when combined.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,641,657 is cited as disclosing that range gating is a well-known technique in the .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793